NUMBER 13-19-00473-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


            IN THE ESTATE OF PEDRO VERA JR., DECEASED


               On appeal from the County Court at Law No. 4
                        of Nueces County, Texas.


                          MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Hinojosa and Perkes
               Memorandum Opinion by Justice Perkes

      Appellant Mercedes Sanchez filed an application for probate of a holographic will

as muniment of title for Pedro Vera Jr. (decedent). Subsequently, appellee Hector Vera,

decedent’s brother, filed a “Contest to Application for Probate of Holographic Will as

Muniment of Title.” The trial court denied appellant’s application. By what we construe as
one issue 1, appellant argues the trial court erred in denying her application because the

evidence established the submitted holographic will was valid. We affirm.

                                             I.    BACKGROUND

        Decedent passed away on August 11, 2018, in Nueces County, Texas. On October

23, 2018, appellant, a former neighbor to decedent, filed an application for probate of

decedent’s holographic will. With the application, appellant produced a holographic will

purportedly drafted and signed by decedent on November 25, 2010, during Thanksgiving

dinner.

        Appellee filed a pro se contest to the application, stating, inter alia, that the

holographic will contained “unmatching signature [sic].” Appellee attached a formal will

that was alleged to have been executed by decedent in 2009. The formal will was not

admitted as an exhibit during trial.

        At trial, appellant’s stepsister, Adelita Delapaz, testified that she witnessed

decedent write and sign the holographic will. Delapaz signed the will as a witness.

Delapaz’s aunt, Thelma Aleman, also testified that she witnessed decedent write and sign

the holographic will. Both witnesses testified that decedent verbally expressed his intent

to leave his residence to appellant. In addition to Delapaz, Lupe Naranjo and Antonio

Martinez, both deceased, signed the will. Delapaz testified that she witnessed both




        1  Appellant presents five issues summarized as follows: 1) Was the evidence legally and factually
sufficient to support the trial court’s finding that the 2010 will did not meet the statutory requirements of a
will? 2) Did the evidence conclusively establish that the 2010 will met the statutory requirements of a will?
3) Should the trial court have admitted the 2010 will under the Texas Estates Code after disregarding the
portion that was interlineated after decedent signed it? 4) Should the trial court have admitted the will as a
holographic will under the Texas Estates Code after disregarding portions that were not in the testator’s
handwriting? And 5) Was the evidence legally and factually sufficient to support the trial court’s findings
that the witnesses who testified in support of the 2010 will were beneficiaries to the will and therefore not
credible witnesses?


                                                      2
Naranjo and Martinez sign the will. Further, Delapaz testified that she witnessed Martinez

write in the legal description of decedent’s home after decedent signed the will.

        Conversely, appellee testified that the signature on the holographic will was not

decedent’s. 2 Appellee testified that he had “seen [decedent’s signature] a lot of times”

and knew his brother’s signature. Appellee conceded, however, that he was not at the

Thanksgiving party where decedent purportedly signed the will.

        At the conclusion of trial, the court found that appellant’s witnesses were not

credible and denied admission of the holographic will. Specifically, in its findings of facts

and conclusions of law, the court found:

        Two witnesses testified. Both witnesses were neighbors of the decedent
        and beneficiaries of the Holographic Will. The Court did not find this
        testimony credible. The witnesses who signed the will were deceased. An
        additional witness, the brother of the decedent testified that the signature
        on the Holographic Will was not that of his brothers’. [sic]

The court further concluded that “[t]he alleged Holographic Will does not comply with the

Texas Estates Code [§] 251.052.”

        Following trial, appellant filed a “Contest to Probate Will as a Muniment of Title,”

contesting the validity of the will filed by appellee. Appellee filed a motion to dismiss

appellant’s contest, citing, in part, the trial court’s May 23, 2019 order denying admittance

of the holographic will. Appellant thereafter filed “Applicant’s Motion to Reconsider and,

in the Alternative, Motion for New Trial; Motion to Sever; Request for Findings of Fact and

Conclusions of Law; Notice of Appeal; and Motion to Abate Proceedings.”




        2 It is unclear whether appellee was referring to all four signatures on the purported holographic will
or only one.


                                                      3
       Following a hearing on July 3, 2019, the trial court denied appellant’s request for

new trial, granted appellant’s motion to sever, and dismissed appellant’s contest to the

2009 will for lack of standing. This appeal followed.

                      II.   STANDARD OF REVIEW AND APPLICABLE LAW

       In a bench trial, the trial court assumes the role of the jury as the trier of fact. Yturria

v. Kimbro, 921 S.W.2d 338, 343 (Tex. App.—Corpus Christi–Edinburg 1996, no writ); see

also 2900 Smith, Ltd. v. Constellation NewEnergy, Inc., 301 S.W.3d 741, 745 (Tex.

App.—Houston [14th Dist.] 2009, no pet.) (citing City of Keller v. Wilson, 168 S.W.3d 802,

827 (Tex. 2005). A trial court’s findings of fact have the same force and effect as an

answer to a jury question. In re A.E.A., 406 S.W.3d 404, 414 (Tex. App.—Fort Worth

2013, no pet.) (citing Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994)). “The general

rule is that if the trial court's findings of fact are not challenged by a point of error on

appeal, they are binding upon the appellate court.” Trammell v. Trammell, 485 S.W.3d
571, 576 (Tex. App.—Houston [1st Dist.] 2016, no pet.) “When findings of fact are filed

by the trial court they shall form the basis of the judgment upon all grounds of recovery

and of defense embraced therein.” TEX. R. CIV. P. 299. Further,

       [t]he judgment may not be supported upon appeal by a presumed finding
       upon any ground of recovery or defense, no element of which has been
       included in the findings of fact; but when one or more elements thereof have
       been found by the trial court, omitted unrequested elements, when
       supported by evidence, will be supplied by presumption in support of the
       judgment. Refusal of the court to make a finding requested shall be
       reviewable on appeal.
Id. If a party determines that findings of fact or conclusions of law are deficient, the party

may request specified additional or amended findings or conclusions. See TEX. R. CIV. P.

298.




                                                4
       “To prevail on a legal-sufficiency challenge on an issue for which the opposing

party had the burden of proof, the complaining party must show that there is no evidence

that would enable reasonable and fair-minded people to reach the verdict under review.”

Matter of Marriage of Elabd, 589 S.W.3d 280, 284 (Tex. App.—Waco 2019, no pet.) (citing

Keller, 168 S.W.3d at 827). “When a party attacks the legal sufficiency of an adverse

finding on an issue on which [it] has the burden of proof, [that party] must demonstrate on

appeal that the evidence establishes, as a matter of law, all vital facts in support of the

issue.” Id. at 328.

       Such a no-evidence challenge will be sustained only if: (1) there is a
       complete absence of evidence of a vital fact; (2) the court is barred by rules
       of law or of evidence from giving weight to the only evidence offered to prove
       a vital fact; (3) the evidence offered to prove a vital fact is no more than a
       mere scintilla; or (4) the evidence establishes conclusively the opposite of
       a vital fact.
Id. at 328–29 (citing Keller, 168 S.W.3d at 810). “The trier of fact is the sole judge of the

witnesses' credibility and the weight to be given their testimony.” 2900 Smith, Ltd., 301
S.W.3d at 745.

       When reviewing a factual-sufficiency challenge to a finding on an issue on which

the appellant had the burden of proof, “the appellant must show that the adverse finding

is against the great weight and preponderance of the evidence.” Editorial Caballero, S.A.

de C.V. v. Playboy Enters., Inc., 359 S.W.3d 318, 329 (Tex. App.—Corpus Christi–

Edinburg 2012, pet. denied) (citing Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex.

2001) (per curiam)). We will review both the evidence supporting and that contrary to the

judgment. Id. at 229.

       We review the trial court’s conclusions of law de novo. Haedge v. Cent. Tex.

Cattlemen’s Ass’n, 603 S.W.3d 824, 827 (Tex. 2020); BMC Software Belgium, N.V. v.



                                             5
Marchand, 83 S.W.3d 789, 794 (Tex. 2002) (citing Hitzelberger v. Samedan Oil Corp.,

948 S.W.2d 497, 503 (Tex. App.—Waco 1997, pet. denied)). Legal conclusions cannot

be challenged for factual sufficiency; however, we may review the legal conclusions

drawn from the facts to determine their correctness. Marchand, 83 S.W.3d at 794 (citing

Templeton v. Dreiss, 961 S.W.2d 645, 656 n.8 (Tex. App.—San Antonio 1998, pet.

denied)). “If the reviewing court determines a conclusion of law is erroneous, but the trial

court rendered the proper judgment, the erroneous conclusion of law does not require

reversal.” Id. (citing Scholz v. Heath, 642 S.W.2d 554, 559 (Tex. App.—Waco 1982, no

writ)). Instead, we will uphold the judgment if it can be sustained on any legal theory

supported by the evidence. Pagel v. Whatley, 82 S.W.3d 571, 575 (Tex. App.—Corpus

Christ–Edinburg 2002, pet. denied) (citing Harlingen Irrigation Dist. Cameron Cty. No. 1

v. Caprock Comm. Corp., 49 S.W.3d 520, 530 (Tex. App.—Corpus Christi—Edinburg

2001, pet. denied)).

        To be valid, a will must be: (1) in writing; (2) signed by the testator in person; 3 and

(3) attested by two or more credible witnesses who are least fourteen years of age and

who subscribe their names to the will in their own handwriting in the testator’s presence.

TEX. EST. CODE ANN. § 251.051. However, “a will written wholly in the testator’s

handwriting is not required to be attested by subscribing witness.” Id. § 251.052. Such a

will is known as a holographic will. See Holographic Will, BLACK’S LAW DICTIONARY (11th

ed. 2019). In order to prove execution of a holographic will, if otherwise not self-proved,

two witnesses must provide sworn testimony that the will is in testator’s handwriting. TEX.



        3 Additionally, another person may sign on behalf of the testator if done so under the testator’s
presence and under the testator’s direction. TEX. EST. CODE ANN. § 251.051(2)(B). However, such issue is
not before the Court.


                                                   6
EST. CODE ANN. § 256.154. Extraneous writing from other sources in a holographic will,

such as another person’s writing, will not invalidate the will if the portions in the testator’s

handwriting would stand alone as a will. See In re Estate of Capps, 154 S.W.3d 242, 247

(Tex. App.—Texarkana, 2015 no pet.) (“A testamentary instrument, intended by the

testator as holographic, will be enforced as such, although it contains words not in the

handwriting of the testator, if such other words are not necessary to complete the

instrument and do not affect its meaning.”).

                                       III.   DISCUSSION

       Appellant principally asserts that the holographic will met all the legal requirements

for a valid will. Specifically, appellant argues (1) there was sufficient evidence that the

holographic will was signed by decedent and attested by two or more credible witnesses,

who subscribed their names to the will in their own handwriting in decedent’s presence;

and (2) the validity of the will was unaffected by any interlineated portions written by an

individual other than decedent.

       In the present case, the trial court made the following findings regarding witness

credibility: (1) appellee’s testimony that the signature on the will was not decedent’s was

credible, and (2) the witnesses who testified to seeing Decedent write and sign the will

were not credible. Such findings necessarily imply that the trial court found the signature

on the will not to be that of decedent’s. Absent decedent’s signature, the will did not meet

the signatory requirements for a valid will under the code. See TEX. EST. CODE ANN.

§ 251.051; see also In re Estate of Hutchins, 829 S.W.2d 295, 299 (Tex. App.—Corpus

Christi-Edinburg 1992, writ denied sub nom. Triestman v. Kilgore, 838 S.W.2d 547 (Tex.

1992) (per curiam)) (“For a will to be admitted to probate, it must comply with all provisions




                                               7
set out in [Texas Estates Code § 251.051] . . . .”); In re Estate of Romo, 503 S.W.3d 672,

676 (Tex. App.—El Paso, 2016, no pet.) (same).

        We observe that decedent’s signature appears four times in the will, and appellee

does not specify in his testimony whether all four signatures did not belong to decedent.

        [Counsel].       Okay. Did—you said that’s not his signature?

        [Appellee].      No, it’s not.

        [Counsel].       How do you know it’s not his signature?

        [Appellee].      Because I’ve seen it a lot of times.

        [Counsel].       Okay. And what about this one is different from the other
                         ones?

        [Appellee].      Well, can you tell the difference?

        [Counsel].       I’m asking you, sir. What about this signature is different from
                         the other ones?

        [Appellee].      Because I know.

        Neither party identified for the record which signature on the document appellee

denied as being decedent’s. Appellant urges this Court to presume appellee only sought

to denounce one of the four signatures. In arguing so, appellant seeks to impute a finding

not expressly made by the trial court 4 and unsupported by the record. However, the trial

court may have determined that appellee was referring to each of the four signatures.

See 2900 Smith, Ltd., 301 S.W.3d at 745. Further, appellee’s testimony addresses a core

requirement for a valid will: that it be signed by decedent. See TEX. EST. CODE ANN.

§§ 251.051-.052.




        4 Appellant did not request specified additional or amended findings in support of her position. TEX.
R. CIV. P. 298.


                                                     8
        Appellant further argues that the testimony by Delapaz and Aleman is “largely

uncontradicted and undisputed.” Such a claim ignores appellee’s testimony that the

signature contained on the purported holographic will was not his brother’s signature.

Appellee’s testimony directly contradicts both Delapaz’s and Aleman’s testimony. Where

the court is the sole judge of the credibility of witnesses and the weight to be given to their

testimony, we defer to the court’s finding. See 2900 Smith, Ltd., 301 S.W.3d at 745. Here,

the trial court was free to determine that appellee was credible while appellant’s witnesses

were not. See id.

        Appellant additionally takes issue with the trial court’s alleged unsupported factual

finding that the witnesses were beneficiaries under the will. While we agree that it is clear

from the evidence that neither witness was a beneficiary under the purported will, we do

not share in appellant’s reading of the trial court’s findings. The specific language that

appellant points to states, “[Delapaz and Aleman] were neighbors of the decedent and

beneficiaries of the Holographic Will.” This can be interpreted two ways. First, Delapaz

and Aleman were neighbors of decedent, and they were beneficiaries under the

holographic will. Second, Delapaz and Aleman were neighbors of decedent, and

neighbors of the beneficiary. 5 We believe the court intended the second interpretation.

        Appellant bore the burden of establishing that the decedent’s holographic will met

the statutory requirements. Having reviewed the record, we cannot say that the evidence


         5 While the findings by the court use the word “beneficiaries,” we believe this to be a typographical

or grammatical error. No evidence supports a finding that the witnesses were beneficiaries of the
holographic will. However, some evidence supports a finding that at least Delapaz was a neighbor of
appellant, the sole beneficiary under the holographic will because Delapaz and appellant lived together.
Aleman’s residence is not discussed in evidence. Ultimately, neither fact being unsupported by the evidence
changes the trial court’s ultimate finding: that the witnesses’ testimony was not credible. See 2900 Smith,
Ltd. v. Constellation NewEnergy, Inc., 301 S.W.3d 741, 745 (Tex. App.—Houston [14th Dist.] 2009, no pet.)
(citing City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005).



                                                      9
is legally or factually insufficient to support the trial court’s findings. See Editorial

Caballero, 259 S.W.3d at 328–29. When findings have been filed by a trial court, the

findings “shall form the basis of the judgment upon all grounds of recovery and of defense

embraced therein.” TEX. R. CIV. P. 299 (Emphasis added). The trial court found that

appellee’s testimony contradicted appellant’s witnesses’ testimony. We conclude that the

evidence does not establish, as a matter of law, all of the vital facts appellant must

prove—namely, that decedent signed the holographic will. See Editorial Caballero, 259
S.W.3d at 328–29; TEX. EST. CODE ANN. §§ 251.051-.052. Additionally, we do not find that

the trial court’s judgment was against the great weight and preponderance of the

evidence. See Editorial Caballero, 259 S.W.3d at 329. Accordingly, we reject the

appellant’s argument.

       We overrule appellant’s sole issue. 6

                                         IV.    CONCLUSION

       The judgment of the trial court is affirmed.

                                                                       GREGORY T. PERKES
                                                                       Justice

Delivered and filed the
30th day of December, 2020.




       6 Having determined that the trial court properly found that the will lacked a valid signature by
decedent, we need not address appellant’s remaining arguments. See TEX. R. APP. P. 47.4; TEX. EST. CODE
ANN. §§ 251.051-.052.


                                                  10